CHATFIELD, District Judge.
The services rendered by the Flannery were timely. The facts that she was called to the help of these ‘boats by the Mahanoy, that the captain of the Angler left his boat because of the apparent danger, that one of the other boats in the tow received physical injury from contact with the chains of the dredge, which caused it to sink (even though placed in a slip by the Flannery after returning from rescuing the Angler), all indicate that the strength of the tide made the situation of the boats such that *19salvage was necessary. After the Angler broke away and floated by itself up the river, her danger was lessened for a time and changed in character.
The Flannery was in no danger whatever and took no risk. After reaching the Angler, so as to put a line on board, her services were nothing more than that of a helper tug. She should be compensated for her good sense in taking the barge back to the Mahanoy’s tow, rather than in putting it in to a pier, and compensation for that service should be estimated from the standpoint of the trouble or expense in sending another tug to get the boat.
I should think that a composite allowance for the aid rendered the Mahanoy in getting her barge back, the rescue of the barge before she caused any further damage, and the prevention of injury to the barge, including the expense of taking out or raising the cargo, would justify an ordinary amount of salvage award. I should think that $150 would be fair, and you may have a decree for that amount.
I should divide the charge, one-third to the cargo and two-thirds against the boat, and I should also divide the salvage service, two-thirds to the owner and one-third to the crew.